DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 14, 15, 17-20, 29-32 and 34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jha (US 2018/0110017).
Regarding claims 1, 32 and 34, Jha discloses a base station (Figure 1A, macro cell radio 108) and a method for transmitting data for a wireless communication network, the wireless communication network comprising a plurality of base stations (Figure 1A, small cell radios 104), each base station to serve one or more users (Figure 1A, UEs 102), wherein one or more users are served by a plurality of bae stations to receive a first data signal from the base station and a second data signal from at least one further base station using MUST (Paragraphs 0052-0053, MUST transmissions from cell radios to different UEs), the base station comprising and a non-transitory digital storage medium having stored thereon a computer program for performing the method (Paragraphs 0130, 0133, 0136, 0140, 0142-0145):
A backhaul interface for a communication with one or more of the plurality of base stations of the wireless communication network (Figure 1A, X2 interfaces between macro cell radio 108 and small cell radios 104),
Wherein, for transmitting the first data signal to one or more uses served by the base station and by the further base station, the base station is further configured to
Negotiate a MUST setting with the further base station via the backhaul interface (Paragraphs 0073 and 0109, macro cell radio 108 negotiates PDIC parameters with small cell radios 104 in order to determined power allocations for macro UE transmissions for MUST-based accesses; Figure 2 step 202), and
Map data of the first data signal using a first constellation set according to the negotiated MUST setting (Paragraph 0108 and figure 2 step 208, transmitting respective PRBs to UEs based on negotiated PDCI parameters; Paragraph 0052, UE transmissions mapped for constellation based on MCS selected for transmissions).
Regarding claim 2, Jha discloses wherein the MUST setting indicates one or more of the physical resources allocated to the one or more users for transmitting the first and second data signals (Paragraph 0073, negotiating DIC parameters, determining/setting an indication for each potential PRB for each SF/SFN that indicates whether PDIC can or cannot be performed for each of a corresponding PRB), a power allocation for the one or more users (Paragraphs 0073 and 0109, macro cell radio 108 negotiates PDIC parameters with small cell radios 104 in order to determined power allocations for macro UE transmissions for MUST-bases accesses; Figure 2 step 202), and information about the constellation maps used by the base stations (Paragraph 0052, UE transmissions mapped for constellation based on MCS selected for transmissions), the constellation map representing a complex representation of the binary data (Paragraph 0052, UE transmissions mapped for constellation based on MCS selected for transmissions; Paragraphs 0075 and 0084).
Regarding claim 14, Jha discloses wherein the base station is configured to exchange with the further base station information about the transmission power on the MUST resources to adjust the MCS level according to an interference from the MUST layer used by the further base station (Paragraphs 0073 and 0109, macro cell radio 108 negotiates PDIC parameters with small cell radios 104 in order to determined power allocations for macro UE transmissions for MUST-based accesses; Figure 2 step 202).
Regarding claim 15, Jha discloses wherein the information about the transmission power on the MUST resources comprises resource and power allocations (Paragraph 0073, negotiating DIC parameters, determining/setting an indication for each potential PRB for each SF/SFN that indicates whether PDIC can or cannot be performed for each of a corresponding PRB; Paragraphs 0073 and 0109, macro cell radio 108 negotiates PDIC parameters with small cell radios 104 in order to determined power allocations for macro UE transmissions for MUST-based accesses; Figure 2 step 202).
Regarding claim 17, Jha discloses wherein the wireless communication network comprises one or more macro cell base stations and one or more small cell base stations, wherein the bases station is a macro base station or a small cell base station (Figure 1A, macro cell radio 108 and small cell radios 104).
Regarding claim 18, Jha discloses wherein the base station is a small cell base station receiving the MUST setting from the further base station, the further base station being a macro cell base station, or the base station is a macro cell base station sending the MUST setting to the further base station, the further base station being a small cell base station (Paragraphs 0073 and 0109, macro cell radio 108 negotiates PDIC parameters with small cell radios 104 in order to determined power allocations for macro UE transmissions for MUST-based accesses; Figure 2 step 202).
Regarding claim 19, Jha discloses a user equipment (Figure 1A, UEs 102) for a wireless communication network, the wireless communication network comprising a plurality of base stations (Figure 1A, macro cell radio 108 and small cell radios 104), each base station to serve one or more user equipments (Figure 1A),
wherein the user equipment is served by a plurality of bae stations to receive a first data signal from a first base station and a second data signal from a second base station using MUST (Paragraphs 0052-0053, MUST transmissions from cell radios to different UEs), and
wherein the user equipment is configured to receive and apply MUST settings for performing demapping on a superposition of the first and second data signals to acquire information data per data signal (Figure 2 and paragraphs 0107-0110, UEs receive parameters from macro cell radio to perform operations on superposed transmissions and receive radio resource based on negotiated PDIC parameters).
Regarding claim 20, Jha discloses wherein the user equipment is configured to measure and signal to the one or more base stations one or more of a phase offset between channels via which the user equipment receives the first and second data signals, an attenuation on the channels, and interference on the channels 
Regarding claim 29, Jha discloses a wireless communication network comprising a plurality of base stations according to claim 1 (Figure 1A, macro cell radio 108 and small cell radios 104), and a plurality of users and/or a plurality of user equipments according to claim 19 (Figure 1A, UEs 102).
Regarding claim 30, Jha discloses wherein the base stations comprise one or more of a macro cell base station and a small cell base station (Figure 1A, macro cell radio 108 and small cell radios 104), and the user or user equipments comprise one or more of mobile terminals, IoT devices, physical devices, ground based vehicles, aerial vehicles, drones buildings and other items provided with network connectivity (Paragraph 0143).
Regarding claim 31, Jha discloses using an IFFT base signal, wherein the IFFT based signal comprises OFDM with CP, DFT-s-OFDM with CP, IFFT-based waveforms without CP, f-OFDM, FMBC, GFDM or UFMC (Paragraphs 0049-0050, 0055).

Allowable Subject Matter
Claims 3-13 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 3 (and further dependent claim 4), the prior art does not teach or adequately suggest that the MUST setting indicates a phase offset between constellation maps; regarding claim 5 (and further dependent claims 6-7), the prior art does not teach or adequately suggest that during a second transmission period, data of the first data signal is mapped using the second MUST layer, and data of the second data signal is mapped using the first MUST layer; regarding .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sun et al. (US 2017/0331662) disclose transmissions using a uniform constellation; Tsai et al. (US 2017/0094668) disclose enabling MUST in LTE systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

February 23, 2022